PER CURIAM.
This is a writ of error bringing up on exceptions a case tried before the court and jury for the district of New Hampshire on issues arising in New Hampshire. The plaintiff in error waives its exceptions and its writ of error unless wé have jurisdiction to direct a final judgment ’in the District Court in its favor if the exceptions, or any of them, are maintained.
The practice of judgment non obstante veredicto does not prevail *449in the federal courts, as has been decided in several cases, the last of which is Young v. Central R. Co., 232 U. S. 602, 34 Sup. Ct. 451, 58 L. Ed. -. It might be otherwise under some peculiar state stat-
utes, under which a favorable ruling for either party for direction of a verdict in his favor, if not sustained on appeal, would carry an implied consent to a final judgment the other way; but there is no such statute in New Hampshire.
The judgment of the District Court is affirmed, and the defendant in error recovers his costs of appeal.